Citation Nr: 1753132	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  12-31 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected benign mass on the left side of the neck (neck mass).

2.  Entitlement to an initial rating in excess of 10 percent for a service-connected left elbow disability.

3.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability.

4.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of percent prior to February 1, 2017, and in excess of 50 percent afterwards, for service-connected bilateral plantar fasciitis.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Alabama Army National Guard July 1987 to November 1987 and active duty from February 2003 to April 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In December 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's neck mass does not result in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or two or three characteristics of disfigurement; does not cover an area of at least 12 square inches or 77 square centimeters; or result in any limitation of function.

2.  The Veteran's left elbow disability does not result in ankylosis; flexion functionally limited to 90 degrees or less; extension functionally limited to 75 degrees or more; an elbow flail joint; impairment of the ulna; impairment of the radius, or impairment of the supination and pronation.

3.  The Veteran's right knee disability does not result in ankylosis; moderate recurrent subluxation or lateral instability; dislocated or removed meniscus; flexion functionally limited to 45 degrees or less; extension functionally limited to 10 degrees or more; an impairment of the tibia and fibula; or genu recurvatum.

4.  The Veteran's PTSD has not been shown to cause occupational and social impairment with reduced reliability and productivity, or worse.

5.  Prior to February 1, 2017, the Veteran's bilateral plantar fasciitis was shown to result in severe pes planus, but pronounced pes planus was not shown.

6.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that after February 1, 2017, the Veteran's bilateral plantar fasciitis resulted in a disability level and symptomatology not contemplated by the rating schedule.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a neck mass have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2017).

2.  The criteria for an initial rating in excess of 10 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 (2017).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2017).

4.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for ratings in excess of those assigned for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.150, Diagnostic Codes 5276-84 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Neck Mass

The Veteran was granted service connection for his neck mass by an August 2005 rating decision and initially rated at a noncompensable rate effective April 5, 2004, the day after his active service ended.  In July 2011, he was granted an increased rating of 10 percent effective April 5, 2004.  He disagrees with the assigned rating and asserts he is entitled to a higher initial rating.

The Veteran's neck mass is rated under Diagnostic Code 7819-7804.  Under Diagnostic Code 7819 for malignant skin neoplasms other than malignant melanoma, the disability is to be rated as a disfigurement of the head, face, or neck under Diagnostic Codes 7800, scars under Diagnostic Codes 7801, 7802, 7804, or 7805, or under impairment of function.

Under Diagnostic Code 7800, a 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, ears, cheeks, or; with four or five characteristics of disfigurement.  An 80 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7801, a 10 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area of at least 6 square inches or 39 square centimeters.  A 20 percent rating is assigned for scars other than the head, face, or neck that are deep and nonlinear with an area exceeding 12 square inches or 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Under Diagnostic Code 7802, a 10 percent rating is assigned for scars other than the head, face, or neck that are superficial and nonlinear with an area of at least 144 square inches or 929 centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  Under Note (2), if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under Diagnostic Code 7805, scars and other effects of scars are to be evaluated by any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate Diagnostic Code.

In November 2009, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had a 2 centimeter soft tissue mass that was found by CT to be insignificant.

In February 2017, the Veteran was afforded a VA examination.  The Veteran reported having intermediate moderate pain three to four times per week.  The examiner indicated that the Veteran's neck mass did not result in scarring or disfigurement of the head, face or neck.  The examiner indicated that the Veteran did not have any benign or malignant skin neoplasms or any systemic manifestations.  The examiner indicated that the Veteran did not treat with any oral or topical medications in the past 12 months.  The examiner indicated that the Veteran did not have any debilitating or nondebilitating episodes in the past 12 months.  The examiner indicated that the Veteran had a 2.3 centimeter soft tissue mass.

The Veteran's treatment records do not document any complaints or treatment for his neck mass that would entitle him to a rating in excess of 10 percent, such as any limitation of function of the affected scar area.

The evidence of record does not establish that the Veteran's neck mass resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features or with two or three characteristics of disfigurement.  The Veteran's neck mass also does not cover an area of at least 12 square inches or 77 square centimeters.  Finally, the Veteran's neck mass has not resulted in functional limitations.  While the Veteran reported that his neck mass was painful, he is receiving a 10 percent evaluation specifically for having a painful neck mass.  As such, a schedular rating in excess of 10 percent is not warranted.

Accordingly, the criteria for a rating in excess of 10 percent for the Veteran's neck mass have not been met, and the Veteran's claim is denied.


Left Elbow Disability

The Veteran was granted service connection for his left elbow disability by an October 2008 rating decision and initially rated 10 percent disabling effective April 5, 2004, the day after his active service ended.  He disagrees with the assigned rating and asserts he is entitled to a higher initial rating.  The Veteran's left elbow disability is rated under Diagnostic Code 5299-5207, which evaluates limitation of extension.

With respect to disabilities of the elbow, 38 C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213 set forth relevant provisions.  Upper extremity ratings depend on whether the disabled extremity is the major or minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered to be major.  38 C.F.R. § 4.69.  The Veteran is right handed.  Therefore, his right elbow is his major extremity and his left elbow is his minor extremity.

Diagnostic Code 5205 evaluates ankylosis of the elbow, .Diagnostic Code 5254 evaluates elbow flail joint, Diagnostic Codes 5210, 5211, and 5212 evaluates impairments of the ulna and radius, and Diagnostic Code 5213 evaluates impairment of supination and pronation.  The medical record does not document any of these conditions.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5206 evaluates limitation of flexion.  A 10 percent rating is assigned for flexion in either the major or minor extremity limited to 100 degrees.  A 20 percent rating is assigned with flexion in either the major or minor extremity limited to 90 degrees.  A 30 percent rating is assigned for flexion in the major extremity limited to 70 degrees.

Diagnostic Code 5207 evaluates limitation of extension.  A 10 percent rating is assigned for extension in either the major or minor extremity limited to 60 degrees.  A 20 percent rating is assigned with extension in either the major or minor extremity limited to 75 degrees.  A 30 percent rating is assigned for extension in the major extremity limited to 90 degrees.

Diagnostic Code 5208 evaluates limitation of flexion and extension.  A 20 percent rating is assigned for flexion limited to 100 degrees and extension limited to 45 degrees.

Elbow flexion and extension are measured from 0 degrees to 145 degrees.  38 C.F.R. § 4.71a, Plate I.

In May 2011, the Veteran was afforded a VA examination.  He reported having pain, stiffness, and weakness.  On examination, he demonstrated normal flexion to 170 degrees and normal extension to 0 degrees, both without pain.  Repetitive use testing resulted in no additional limitation of motion.  The examiner indicated that the Veteran's left elbow resulted in no significant effects on his usual occupation but mildly affected his ability to perform chores and exercise.

In February 2017, the Veteran was afforded a VA examination.  He denied having any flare-ups.  On examination, he demonstrated normal flexion to 135 degrees and normal extension to 0 degrees.  While the Veteran had pain on range of motion, the pain did not result in functional loss.  Repetitive use testing resulted in no additional limitation of motion.  He retained normal 5/5 strength.  The examiner indicated that the Veteran's left elbow disability did not impact his ability to work.

The Veteran's treatment records do not document any left elbow limitation of motion that would entitle him to a higher rating.

The evidence of record does not demonstrate the Veteran had flexion or extension consistent with a 20 percent rating.  In May 2011 and February 2017, he retained flexion in excess of 90 degrees and extension that was not limited to 75 degrees.  Thus, the medical record does not demonstrate findings consistent with a higher 20 percent rating.

Where a diagnostic code is predicated on loss of motion, VA must also consider 38 C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, ratings in excess of those assigned for the Veteran's service-connected bilateral elbow disabilities are not warranted on the basis of functional loss due to pain or weakness in this case.  The Board recognizes that at the multiple VA examinations, the Veteran had no additional limitation of motion after repetitive use testing and retained normal 5/5 strength.  The February 2017 examiner also indicated that pain did not result in any functional loss.  As such, neither pain nor repetitive use were shown to so functionally limit the Veteran's range of motion as to support the assignment of ratings in excess of those assigned.  Accordingly, higher ratings for the Veteran's left elbow disability are not warranted.

The record contains no evidence showing that his left elbow disability rises to the level of assignment of a 20 percent rating.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 

Here, the Veteran has not specifically identified any left elbow symptoms which would merit a higher schedular rating (such as ankylosis or an elbow replacement).  Rather, the left elbow symptoms that have been described, mainly pain, are consistent with the assigned ratings.

Accordingly, the criteria for a rating in excess of 10 percent for the Veteran's left elbow disability have not been met, and the Veteran's claim is denied.


Right Knee Disability

The Veteran was granted service connection for his right knee disability by an October 2008 rating decision and initially rated at 10 percent disabling effective April 5, 2004, the day after his active service ended.  He disagrees with the assigned rating and asserts he is entitled to a higher initial rating.  The Veteran's right knee disability is rated under Diagnostic Code 5024-5260, which evaluates limitation of flexions.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 evaluates ankylosis of the knee, Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, Diagnostic Codes 5258 and 5259 evaluate semilunar cartilage, which is synonymous with the meniscus, Diagnostic Code 5262 evaluates impairment of the tibia and fibula, and Diagnostic Code 5263 evaluates genu recurvatum.  The medical record does not document any of these conditions.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

Diagnostic Code 5260 evaluates limitation of knee flexion.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees or extension limited to 15 degrees.  A 30 percent rating is assigned for either flexion limited to 15 degrees or extension limited to 20 degrees.

Diagnostic Code 5261 evaluates limitation of knee extension.  A 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  A 40 percent rating is assigned for extension limited to 30 degrees.  A 50 percent rating is assigned for extension limited to 45 degrees.

Of note, separate compensable ratings may be assigned for limitation of flexion and for limitation of extension, without violating the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Veteran's treatment records do not document any right knee limitation of motion that would entitle him to a higher rating.

In June 2015, the Veteran was afforded a VA examination.  On examination, he demonstrated right knee flexion to 90 degrees and extension to 0 degrees.  He had pain with weigh bearing and there was objective evidence of localized tenderness or pain.  Repetitive use resulted in no additional limitation of motion.  He retained normal 5/5 strength.  The examiner indicated that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, joint instability, or a meniscal condition.  The examiner reported that the Veteran's right knee disability limited him to sedentary work.

In February 2017, the Veteran was afforded a VA examination.  On examination, he demonstrated right knee flexion to 90 degrees and extension to 0 degrees.  He had no pain with weigh bearing and there was no objective evidence of localized tenderness or pain.  Repetitive use resulted in no additional limitation of motion.  He retained normal 5/5 strength.  The examiner indicated that the Veteran did not have ankylosis, recurrent subluxation, lateral instability, joint instability, or a meniscal condition.  The examiner reported that the Veteran's right knee disability interfered with prolonged standing and walking.

The Board finds that the criteria to assign a 20 percent rating for the Veteran's right knee disability under Diagnostic Code 5260 have not been met.  The Veteran demonstrated flexion, at worse, limited to 90 degrees, which exceeds the 60 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5260, which requires flexion to be limited to 60 degrees.  

Turning to limitation of extension, the Board finds that the criteria to assign a separate compensable rating under Diagnostic Code 5261 have not been met.  The Veteran consistently demonstrated full extension in his right knee to 0 degrees, which exceeds the 5 degree limitation, equivalent to a noncompensable rating.  As such, the Veteran is not found to meet even the criteria for a noncompensable rating under Diagnostic Code 5261, which requires extension to be limited to 5 degrees.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Here, the Veteran retained 5/5 strength in his right knee.  On range of motion testing did not result in any functional limitations and repetitive use testing resulted in no additional limitation of motion.  While the June 2015 VA examiner indicated that the Veteran had pain with weight bearing, the February 2017 VA examiner indicated that he did not have pain with weight bearing.  In addition, the Veteran retained flexion and extension in excess of even compensable ratings.  Furthermore, the evidence simply does not support that the Veteran's right knee disability results in findings consistent with a higher rating.  Thus, greater ratings for limitations of flexion and extension are not warranted under DeLuca.

While the Veteran has been shown to experience knee pain, the Court of Appeals for Veterans Claims (Court) has held that even if range of motion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the Veteran consistently retained flexion and extension in excess of a noncompensable rating.  As such, there is no basis for a compensable rating under Diagnostic Codes 5260 or 5261.  To the extent that it is argued that the Veteran's range of motion is painful and therefore would merit a separate compensable rating under 38 C.F.R. § 4.59, that provision states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  However, here, the Veteran is currently assigned the minimum compensable rating based on limitation of flexion.  As such, 4.59 does not mandate a separate rating.

Accordingly, the Veteran was assigned a 10 percent rating under Diagnostic Code 5260 for his right knee disability.  The Veteran did not demonstrate findings consistent with compensable ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, or 5263.  As such, a rating in excess of 10 percent is not warranted for his right knee disability. 

PTSD

The Veteran was granted service connection for his PTSD by a January 2011 rating decision initially rated at a noncompensable rate effective March 26, 2009, the day his claim was received.  He disagrees with the assigned rating and asserts he is entitled to a higher initial rating.

Under the General Rating Formula for Mental Disorders, a 30 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.   

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

The competent evidence of record, to include the Veteran's treatment records, VA examination reports, and private medical records do not establish findings consistent with a rating in excess of 30 percent. 

The Veteran's treatment records show he was assessed a GAF of 60 in February 2009, a GAF of 56 in November 2009, and a GAF of 55 in August 2010.

In December 2010, the Veteran was afforded a VA examination.  He was married and lived with his wife, their two daughters, and a grandson.  While he had some issues with his marriage, he reported having a good relationship with his daughters and enjoyed his grandson.  He also had a couple of friends that he saw occasionally.  He attended church regularly.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but was generally satisfactorily functioning.

In February 2017, the Veteran was afforded a VA examination.  He remained married for 29 years, but described the relationship as up and down.  He continued to live with his wife, their two daughters, and a grandson.  He reported having a fine relationship with his daughters.  He also had a few friends that he maintained contact with from time to time.  He continued to be involved in church.  He continued to work fulltime as a firefighter.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner reported that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but was generally satisfactorily functioning.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.  At both VA examinations, the Veteran reported that he continued to work.  He also remained married, lived with his wife, two daughters, and grandson.  He maintained friendships.   Both VA examiners indicated that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent inability to perform occupational tasks, which is consistent with a 30 percent rating.  

As such, it cannot be concluded that the Veteran's PTSD results in reduced reliability and productivity.

Accordingly, a rating in excess of 30 percent for the Veteran's PTSD is denied.

Plantar Fasciitis

In November 2013, the Veteran filed an increased rating claim for his bilateral plantar fasciitis.  In June 2014, he was granted an increased rating of 30 percent effective November 20, 2013.  In March 2017, he was granted an increased rating of 50 percent effective February 1, 2017.  He disagrees with the assigned ratings and asserts he is entitled to higher ratings.  The Veteran's bilateral plantar fasciitis is rated under Diagnostic Code 5276, which evaluates pes planus.

Under Diagnostic Code 5276 for pes planus, a 30 percent rating is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent rating, the maximum rating available, is assigned when there is pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

Under Diagnostic Code 5279 for metatarsalgia or Morton's disease, a 10 percent rating, the maximum rating available, is assigned for unilateral or bilateral Morton's disease.  Under Diagnostic Code 5280 for hallux valgus, a 10 percent, the maximum rating available, is assigned for hallux valgus that had undergone resection of metatarsal head or severe hallux valgus equivalent to amputation of the great toe.  As the Veteran is already in receipt of ratings either equivalent or in excess of the maximum ratings allowed, these Diagnostic Codes will not be discussed further.

Diagnostic Code 5277 evaluates weak foot, Diagnostic Code 5278 evaluates pes cavus, Diagnostic Code 5281 evaluates hallux rigidus, Diagnostic Code 5282 evaluates hammer toe, Diagnostic Code 5283 evaluates malunion or nonunion of the tarsal or metatarsal bones, and Diagnostic Code 5284 evaluates other foot injuries.  The medical record does not document any of these conditions.  Therefore, these Diagnostic Codes are not applicable and will not be discussed further.

The Veteran's treatment records do not document any bilateral foot symptoms that would entitle him to a higher rating during the periods on appeal.

In April 2014, the Veteran was afforded a VA examination.  He reported continued foot pain.  The examiner reported that the Veteran continued to have moderately severe bilateral foot pain.  The examiner indicated that the Veteran had pain on use of both feet, pain on manipulation of both feet, extreme tenderness of plantar surfaces of both feet, had decreased longitudinal arch height of both feet, had a weight bearing line fall over or medial to the great toe, and had inward bowing of both feet.  The examiner indicated that the Veteran's orthotics relieved his symptoms.  The examiner indicated that there was no objective evidence of marked deformity or marked pronation of both feet.  The examiner indicated that the Veteran did not have any foot injuries or other foot conditions not already described.

In February 2017, the Veteran was afforded a VA examination.  The examiner reported that the Veteran had intermittent daily severe pain while on his feet.  The examiner indicated that the Veteran had pain on use of both feet, pain on manipulation of both feet, extreme tenderness of plantar surfaces of both feet, and had decreased longitudinal arch height of both feet.  The examiner indicated that the Veteran's orthotics did not relieve his symptoms.  The examiner indicated that there was no objective evidence of marked deformity or marked pronation of both feet.  The examiner indicated that the Veteran did not have any foot injuries or other foot conditions not already described.  The examiner indicated that the Veteran's bilateral foot plantar fasciitis interfered with prolonged standing and walking.

Turning to the rating criteria, the Board first acknowledges that not all of the criteria must be found to be present to warrant the assigned staged ratings.  However, the Board does believe that the symptomatology must rise to a level consistent with either "moderate," "severe," or "pronounced" pes planus. 

Prior to November 20, 2013, at the April 2014 VA examination, the examiner reported that the Veteran had moderately severe symptoms.  The examiner reported that the Veteran had had pain on use of both feet, pain on manipulation of both feet, extreme tenderness of plantar surfaces of both feet, had decreased longitudinal arch height of both feet, had a weight bearing line fall over or medial to the great toe, and had inward bowing of both feet.  However, the examiner indicated that the Veteran's orthotics relieved his symptoms.  There was no objective evidence of marked deformity or marked pronation of both feet.  The Veteran had moderately severe findings, which is consistent with a 30 percent rating.  However, as orthopedic shoes provided relieve of his symptoms, a rating in excess of 30 percent was not warranted.

As such, the evidence shows that the Veteran had moderately severe symptoms at the April 2014 VA examination.  Therefore, a 30 percent rating under Diagnostic Code 5276 is warranted prior to February 1, 2017.

As of February 1, 2017, the Veteran is assigned the maximum schedular disability rating available for his bilateral plantar fasciitis, thus, a higher rating is only available on an extraschedular basis.

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111   (2008).

As discussed above, the objective medical evidence clearly shows that the Veteran meets the enumerated criteria for a 50 percent rating for his bilateral plantar fasciitis as of February 1, 2017.

Turning to the extraschedular considerations, the evidence suggests that the symptomatology of the Veteran's bilateral plantar fasciitis is reasonably contemplated by the schedular rating criteria discussed above.  Specifically, the Veteran's bilateral plantar fasciitis was applied to the applicable rating criteria, general counsel opinions, and case law.  The Veteran was appropriately assigned a 50 percent rating under Diagnostic Code 5276 as of February 1, 2017.  Diagnostic Code 5276 contemplates symptoms such as pain, stiffness, weakness, and limitations of use.  As such, the schedular rating that is assigned has considered all of the Veteran's service connected foot disability symptomatology.  Moreover, the Veteran is already in receipt of the maximum disability rating for his bilateral plantar fasciitis as of February 1, 2017, and he has not alleged (nor does the evidence of record show) that his bilateral plantar fasciitis is unique or unusual in any way.  As such, referral for consideration of an extraschedular rating is not warranted.

Accordingly, the criteria for ratings excess of those assigned for the Veteran's bilateral plantar fasciitis has not been met, and the Veteran's claim is denied.













ORDER

An initial rating in excess of 10 percent for a neck mass is denied.

An initial rating in excess of 10 percent for a left elbow disability is denied.

An initial rating in excess of 10 percent for a right knee disability is denied.

An initial rating in excess of 30 percent for PTSD is denied.

A rating in excess of those assigned for plantar fasciitis is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


